Rich, Judge,
dissenting,
with whom Smith, Judge, joins.
On the basis of the facts stated and definitions quoted in the majority’s opinion, I respectfully disagree with its conclusion that the 13% pound packages of frozen fish are “In bulk” under paragraph 120(b).
I agree that the court below erred in construing the statute to include two and not three categories, for the reasons given by the majority. I cannot, agree with its unsupported conclusion that the packaged fish here was “In bulk.” It was in 13% pound cardboard containers expressly within the statutory provision for “Fish * * * In immediate containers weighing * * * not more than fifteen pounds each * *
The dictionary definitions quoted distinguish “bulk” aggregates from packaged materials. Here we have packaged frozen fish, con-tamed in cartons both before and after freezing.
The cases cited in the majority’s footnote 3 are admittedly not helpful and no other authority is cited for the seemingly arbitrary conclusion that fish in 13% pound uniform packages is “In bulk.” The conclusion appears to me to be contrary to ordinary English usage.